Citation Nr: 1533478	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  13-28 002	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for degenerative disc disease (DDD) of the cervical spine, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from November 1989 to December 1992.

This matter comes before the Board on appeal from an April 2010 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied claims of service connection for bilateral hearing loss, tinnitus, and DDD of the cervical spine.

In March 2015, the RO awarded service connection for bilateral hearing loss and tinnitus; consequently, there no longer remain claims in controversy.

The Veteran requested a hearing before the Board.  See VA Form 9 received in August 2013.  The matter was scheduled for June 2015.  The Veteran failed to appear.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from November 1989 to December 1992.

2.  On April 21, 2015, prior to the promulgation of a decision in the appeal, the Veteran notified the RO, through his authorized representative, that a withdrawal of the claim of service connection for DDD of the cervical spine was requested. 


CONCLUSION OF LAW

The criteria for withdrawal of the claim of service connection for DDD of the cervical spine by the Veteran, through his authorized representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative, has withdrawn the claim of service connection for DDD of the cervical spine.  

Hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The claim of entitlement to service connection for DDD of the cervical spine is dismissed.


		
MILO H. HAWLEY
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


